DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2. 	The information disclosure statements (IDS) submitted on August 24th 2020, June 2nf 2021 and December 6th 2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


4.	Claim(s) 2, 3, 8-16 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Marczyk (US 2008/0083810)
Regarding claim 2, Marczyk discloses a surgical stapling device (500) comprising:
an elongate body (200) having proximal and distal portions and defining a longitudinal axis; and
17) disposed on the distal portion of the elongate body (200; Fig. 2), the stapling assembly (17) having a mounting assembly (44), and first (32) and second jaws (48, 54, 56) secured to the mounting assembly (44), the first jaw (32) including an anvil assembly (28), and the second jaw (48, 54, 56) including an elongate channel (48, 56) and a staple cartridge (54) received within the elongate channel (56; para. [0051]), wherein the elongate channel (48, 56) is pivotally and releasably secured to the mounting assembly (44).
Regarding claim 3, Marczyk discloses wherein the elongate channel (48, 56) includes proximal and distal portions, the proximal portion of the elongate channel (48, 56) defines a pair of cut-outs (46; Fig. 2).
Regarding claim 8, Marczyk discloses wherein the stapling assembly (17) is pivotable relative to the elongate body (200; Fig. 3E).
Regarding claim 9, Marczyk discloses further including an actuation assembly (516, 520) in operable connection with the elongate body (200; Fig. 11).
Regarding claim 10, Marczyk discloses wherein the elongate body (200) is rotatable about the longitudinal axis (para. [0065]).
Regarding claim 11, Marczyk discloses wherein the elongate body (200) and the stapling assembly (17) form a loading unit (16; Fig. 1; para. [0048]).
Regarding claim 12, Marczyk discloses wherein the stapling assembly (17) is movable between a non-articulated position along the longitudinal axis of the elongate body (200;Fig. 3D) and an articulated position relative to the longitudinal axis of the elongate body (200; Fig. 3E).
Regarding claim 13, Marczyk discloses a surgical stapling device (500) comprising:
an elongate body (200) having proximal and distal portions and defining a longitudinal axis; and
a stapling assembly (17) disposed on the distal portion of the elongate body (200; Fig. 2), the stapling assembly (17) having a mounting assembly (44), and first (32) and second jaws (48, 54, 56) secured to the mounting assembly (44), wherein the second jaw (48, 54, 56) is pivotally and releasably secured to the mounting assembly (44).
Regarding claim 14, Marczyk discloses wherein the first jaw (32) includes an anvil assembly (28) and the second jaw (48, 54, 56) includes an elongate channel (48, 56) and a staple cartridge (56) received within the elongate channel (56; para. [0051])
Regarding claim 15, Marczyk discloses wherein the elongate channel (48, 56) is pivotally and releasably secured to the mounting assembly (44).
Regarding claim 16, Marczyk discloses wherein the elongate channel (48, 56) includes proximal and distal portions, the proximal portion of the elongate channel (48, 56) defines a pair of cut-outs (46; Fig. 2).
Regarding claim 20, Marczyk discloses further including an actuation assembly (516, 520) in operable connection with the elongate body (200; Fig. 11).
Allowable Subject Matter
Claims 4-7 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the most relevant prior art is Marczyk (US 2008/008310).
Marczyk discloses each cut-out (46; Fig. 2).
Marczyk fails to disclose wherein each cut-out includes a recess and a pivot hole.
Regarding claim 17, the most relevant prior art is Marczyk (US 2008/008310).
Marczyk discloses each cut-out (46; Fig. 2).
Marczyk fails to disclose wherein each cut-out includes a recess and a pivot hole.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information 

/EYAMINDAE C JALLOW/Examiner, Art Unit 3731